



Exhibit 10.59
















The Project of Fuzhou City Mawei District

E-Government Construction Project

























Main Contract














































This contract is signed on December 18, 2006 at Fuzhou City













 





- 1 -




--------------------------------------------------------------------------------

Party A：Fuzhou Mawei District E-Government Management Center

Address：No.47 Jun Zhu Road, Mawei District, Fuzhou City.




Party B：Expert Network (Shenzhen) Company Limited
Address：31/F., Development Centre, Renminnan Rd., Shenzhen




Party A is the supervisory department for the information technology development
of the Mawei District of Fuzhou City. Upon its comprehensive preliminary
examination and study, Party A hereby appoints Party B to undertake all the
works of the Fuzhou City Mawei District e-government construction project. Based
on the principle of equality, voluntariness, fairness and honesty and upon
negotiation, both Party A and Party B unanimously reach the following terms and
conditions of this Main Contract for both Parties to observe.




Clause One Definitions, Enactment and Regulations




1.

Definitions




The following words and expressions shall have the meaning as assigned hereunder
unless stated otherwise in this Contract:-




(1)

“Project” means the project of Fuzhou City Mawei District e-government
construction project that Party A appoints Party B to undertake, which includes
the design and construction of the project.




(2)

“Party A” means the party who undertakes the investment and appointment of
main-contractor responsibility, i.e. Fuzhou Mawei District E-government
Management Center.




(3)

“Party B” means the party who performs the works of the Project, i.e. “Expert
Network (Shenzhen) Company Limited”.




(4)

“Sub-contractors” means persons or companies who perform the works of individual
items of the Project.







 





- 2 -




--------------------------------------------------------------------------------

2.

Laws and Regulations




This Contract shall be governed by and construct in accordance with the
“Contract Law” and related regulations and rules of the time being in force in
the People’s Republic of China.




Clause Two Specifications of Project




Party A appoints Party B to undertake all the works of the Project, including
Hardware Platform (includes Purchased part and integration part), Security
Platform, Application Platform, Unified Administration Approval System, Portal
Website, Coordinated Office System, Calling Center, Geography Information
System, Emergency Commending System, Auxiliary Decision System, Digital File
Manager, Social Medical Security Information System, Smart Card System and
Information Database (all together fourteen items in total, hereunder
collectively referred to as “Construction Items”). Party B shall be responsible
for the purchase, installation, integration, testing, maintenance, development
and training of the materials and appliances relevant to the Construction Items
(including hardware and software), together with all the works that are required
for the normal construction, testing and operation of these Construction Items
notwithstanding that they are not expressly referred to in this Contract.
However, the Hardware Platform shall be excluded as it will be bought by Party B
on Party A’s behalf.




Clause Three Status Quo Of The Project




1.

The Project is situated in the Mawei District of Fuzhou City located in Fujian
Province.




2.

Before the Project starts, Party B shall have full understanding of Party A’s
condition and shall have taken into consideration those factors that might
affect the construction and prepared corresponding solution.




3.

Party B shall make all necessary preparations before the construction starts,
including setting up Project items implementation plans with suppliers,
organizing construction workers and providing basic working and living
conditions for these workers.

 





- 3 -




--------------------------------------------------------------------------------

Clause Four Time for Completion, Progress Management and Time Adjustment




1.

This Contract shall be commenced in October 2007 and the overall construction
period shall last for 3 years, beginning from the date the constructions works
starts. This overall construction period of the Project is the total period of
time for the actual completion of the Project. The actual commencement date
shall begin from the date Party A issues the certificate for commencement of
works.




2.

Party B shall adopt system construction management method for the Project,
observe Party A’s construction schedule and shall not delay or make additional
requests unreasonably so as to assure that the Project will be completed as
scheduled.




3.

The construction period encompasses the time for construction preparation,
selection of suppliers, system installation, development and testing, and
acceptance check upon completion of the Project.




4.

After Party B received the certificate for the commencement of works, Party B
shall notify Party A in writing about the implementation plan and schedule of
the Project not later than 10 business days before the actual works are started.
Once the implementation plan and schedule of the Project is agreed to by Party
A, Party B shall strictly observe and shall not alter at will.




5.

If the Project is delayed due to Party A’s default, Party A shall coordinate
actively with Party B in consideration of the actual condition so as to ensure
that the Project is completed as scheduled.




6.

If Party B is unable to complete the works as scheduled for the current month
without Party A’s default, then it shall take effective measures to ensure that
the remaining works are finished with those works of next month, otherwise,
Party B shall assume full liability for breach of this Contract, compensate
Party A for the resulting economic loss, and pay the penalty for breach of this
Contract.







 





- 4 -




--------------------------------------------------------------------------------

7.

The schedule of the Project can be adjusted after it is approved by Party A
under any of the following circumstances:




(1)

Major design alterations (i.e. system function alterations, increase or decrease
in numbers of major equipments, Project items adjustment, or alterations taking
place in key circuit) as requested by Party A.




(2)

Force majeure




(3)

Other cases as are stated in this Contract.

Party B shall report in writing to Party A about the detail of delay within
three days of occurrence of any of the above circumstances. Party A shall then
reply within five days after it has received Party B’s reports. Otherwise Party
A is deemed to have approved such delay.




8.

Party B shall bear full responsibility for inability to complete the Project as
scheduled if it is not caused by Party A’s default.




9.

Party A shall bear responsibility for the Project’s delay if caused by its own
default.







Clause Five Delay of Commencement Date and Construction Suspension




1.

If Party A proposes to postpone the commencement date after the date for
commencement of works has been agreed by both Party A and Party B, it shall
notify Party B in writing, extend the construction period accordingly and assume
corresponding responsibilities.




2.

If Party B is unable to start the Project as scheduled after the certificate for
the commencement of works has been issued, it shall submit 3 days written notice
in advance to Party A for its approval of such delay and shall assume
corresponding responsibilities.










 





- 5 -




--------------------------------------------------------------------------------

3.

Party A’s representative can request Party B to suspend the construction works
if he/she deems necessary and provide opinion for further handling of the
Project within 48 hours of such request. Party B shall suspend the construction
works as requested by Party A and shall safeguard the already completed portion
of the Project.




4.

If the Project is suspended due to the default of Party B, its subcontractors or
suppliers, then Party B shall assume the responsibility. If the Project is
suspended due to the default of Party A, then Party A shall assume the
responsibilities. If neither Party A nor Party B caused the Project to be
suspended, then the responsible person(s) shall assume the corresponding
responsibilities. In such case, depending on the practical situation, either
Party A or Party B shall exercise the right to claim liabilities from the
responsible person(s).







Clause Six Rights and Obligations of Party A and Party B




A. Rights and Obligations of Party A




1.

Party A has the right to alter the construction design of the Project according
to the actual needs of Fuzhou Mawei District’s development and to select or
change the hardware equipments and software systems in accordance with the
altered design. Party B shall redesign and replace the hardware equipments and
software systems in accordance with Party A’s request. Party A shall bear the
necessary costs resulting from such redesign.




2.

Party A has the right to examine and approve the construction reports and
reports related to design alteration, alteration of the Project and construction
schedule adjustments submitted by Party B and handle the matter regarding
payment of the construction money.




3.

Party A has the right to examine the progress and quality of the Project at any
time it sees fit, demands Party B to provide the monthly progress report and
other related reports concerning the construction of the Project.




 





- 6 -




--------------------------------------------------------------------------------

4.

In case Party A finds that Party B‘s employees or its sub-contractors are unable
to fulfill their corresponding responsibilities, Party A has the right to
request Party B to replace them and Party B shall carry out such replacement as
requested. Otherwise, Party A shall be entitled to terminate this Contract and
request Party B to assume the relevant liability for compensation.




5.

Party A shall make the down payment to Party B before the commencement of the
Project’s construction works and shall make payment according to the progress of
the Project.




6.

Party A shall be responsible for external liaison and coordination works during
the construction period of the Project so as to provide a good environment for
the Project’s construction. In the event that part or the entire coordination
works need to be entrusted to Party B, then additional provision shall be added
in this Contract to expressly state the exact works assigned and the
corresponding remuneration.




7.

Party A shall provide Party B with the related documents of the Project.




8.

Party A shall provide all decision in writing within the time agreed upon by
both Parties whenever such decision is required by Party B in writing.




9.

Party A shall authorize a representative who is familiar with the Project and
able to make decision on behalf of Party A within the agreed time to communicate
with Party B. Notice shall be given to Party B prior to the replacement of such
representative.




10.

Party A shall provide office and necessary office equipments to Party B. Office
expenditures are to be paid by Party B.




11.

Party A shall fulfill all the obligations stated in this Contract and is liable
to compensate Party B’s economic loss when in default.




12.

Party A shall observe other rights and obligations stipulated in this Contract
and annexure of this Contract.




 





- 7 -




--------------------------------------------------------------------------------

B.

Rights and obligations of Party B




1.

Party B shall make use of its own resources, technology and personnel to develop
the planning and design the construction plans for the Project.




2.

Party B shall confirm that it has full understanding of the conditions and
circumstances of the construction site of the Project and guarantee to complete
the Project within pre-set time and meet the pre-set quality standards
simultaneously without additional expenditure, unless otherwise stated in this
Contract.




3.

Party B shall propose construction implementation plan for the Project and
implement such plan upon the approval of Party A.




4.

Party B shall work out construction implementation and design plans and
construction schedule, and execute such plans after the submitted written
reports have been approved by Party A.




5.

Party B shall select superb suppliers to provide software and hardware systems
required by the construction of the Project; Party B shall also select
enterprises with quality as sub-contractors to provide services required by the
Project. Party B shall be held responsible to Party A for the acts of the
selected suppliers, sub-contractors and other auxiliary employees.




6.

Party B shall be responsible for the organization, construction, management,
coordination and implementation of the Project.




7.

Party B shall designate a site manager to be responsible for the overall work of
the construction site, and to handle events arising on the construction site in
accordance with this Contract. The site manager or his/her authorized
representative shall participate in the Project’s coordination meeting convened
by Party A, and shall make decisions on behalf of Party B and follow
instructions from Party A.




8.

Party B shall perform self-inspection and covering work on the Project. The




 





- 8 -




--------------------------------------------------------------------------------

commencement of the covering work, its acceptance check and final covering shall
be reported to Party A in advance. Records of the original construction work,
collection and arrangement of the covering work must be taken in order to ensure
the Project’s quality. All liabilities and the corresponding additional expenses
that are caused by Party B’s default shall be borne by Party B.




9.

Party B shall manage construction safety according to the requirements of the
construction safety norms, set up on-site lighting and fencing as is needed to
prevent accidents and to safeguard lives and properties of the on-site
personnel. When accidents take place, they have to be handled actively and be
reported in writing to Party A.




10.

Party B shall accept the monitor and inspection of Party A’s on-site management
personnel and facilitates for such daily inspection.




11.

Starting from the time when the whole of the Project is completed, acceptance
check is passed and the completed Project is delivered to Party A, the Project
shall enter the warranty period. During this warranty period, if any quality
issue arises, Party B shall be responsible for repair, replacement and return of
the goods together with the resulting expenses.




12.

Upon request from Party A, Party B shall submit technical information within the
scope of the Project to Party A during the construction period of the Project.
Such information shall be arranged as required and be used for compilation of
information about the Project’s completion.




13.

Party B shall clean the construction site for trash and dismantle all temporary
facilities (upon Party A’s instructions), and transport them to a place
designated by Party A so that they will be moved out of the site.




14.

Party B shall prepare well for the coordination with other professional
sub-contractors.




15.

Party B shall complete all formalities and apply for all certificates in
relation to the Project and bear all the related costs.




 





- 9 -




--------------------------------------------------------------------------------

16.

Party B shall be held liable for all quality problems, construction delay,
damage to personnel’s lives and properties and economic losses caused by Party
B’s failure to fulfill the above obligations and shall compensate Party A for
the resulting economic losses.




17.

Party B shall have the responsibility and obligation to safeguard the technical
confidentiality of the Project and shall not provide any materials or documents
relating to the Project to any other party without the consent of Party A.




18.

Party B shall maintain the system during its trial operation and warranty
period.




19.

Party B shall provide the entire set of documents mentioned in this Contract.




20.

Party B shall provide adequate professional training in relation to the Project.




Clause Seven Project Modifications




1.

If Party A needs to modify the contents of the Project, a written notice shall
be sent to Party B 5 days in advance, and Party B shall implement the
modification according to the modification notice sent by Party A.




2.

If Party B finds that there is a need to modify the Project (design, equipment,
construction implementation organization, or personnel change) during the course
of construction, or finds any errors or un-clarified issues about the technical
information, then Party B shall deliver a written notice to Party A. Then Party
A shall make decision accordingly within 5 business days, otherwise they shall
be deemed to have approved such modification.




Clause Eight Project Progress Verification and Confirmation




Party B shall submit quarterly reports on the amount of completed works of the
Project to Party A at the end of each quarter, and Party A shall notify Party B
after verifying them.

 





- 10 -




--------------------------------------------------------------------------------

Clause Nine Construction Safety




1.

Party B shall conduct safety education and make safety protection (including
equipping personal protection gears for its personnel) according to the related
regulations to ensure construction and personnel safety. In the event that
accident happens, Party B shall take active and effective measures to prevent
the escalation of loss and shall be held liable for all the losses so incurred.
When serious fatal accidents and injuries take place, Party B shall report in
writing to Party A and related authorities according to the relevant regulations
of China and Mawei District of Fuzhou City.




2.

If Party A finds that Party B’s safety measures are inadequate or that safety
facilities are insufficient, then it can demands Party B to amend within a time
limit. If they still cannot meet safety requirements after the time limit, then
Party A shall have the right to demand suspension of the construction work of
the Project, and Party B shall bear the resulting loss.




3.

During the construction period of the Project, Party B shall take good care of
Party A’s premises, fixtures, office utilities, equipment, materials, pipelines
and shall adopt necessary protection measures. Party B shall bear all the
resulting losses if any losses are caused by its default.




4.

If the Project requires Party B to pile up or assemble any equipment on the
site, it must first obtain approval in advance from Party A. Party B shall bear
all the liabilities and all the resulting losses if any losses are caused by its
default.




Clause Ten Delivery of Materials, Equipments and Delivery Conditions

1.

Party B guarantees that all hardware equipments within the scope of this
Contract are brand new (including parts) and leading in technology in China, the
related equipments are in conformity to the national inspection standards, and
that all materials and equipments of the Project are in compliance with the
types and standards as required by the stipulates, design plans and
functionalities required by the systems of the Project. Party B further
guarantees that all equipments and materials it purchases possess related
certificates and networking credentials stipulated by China or the government
authorities that manage the relevant professions.

 





- 11 -




--------------------------------------------------------------------------------

2.

All imported equipments delivered by Party B shall have cleared all the
formalities for importation and possess qualification certificates issued by
China Customs Inspection.




3.

The delivery dates and installation of all equipments shall meet the
requirements for the completion of the whole Project.




4.

Party B shall take the responsibility to provide the “guarantees for repair,
replacement, or compensation for faulty product” to all the equipments supplied
by it or its suppliers.




5.

Destination of delivery of all hardware is Mawei District of Fuzhou City located
in Fujian Province.




6.

Party B shall deliver the complete sets of documents (including warranty
certificate, manuals and relevant documents) to Party A along with the
equipments, as well as spare parts and software that accompany the equipments.




7.

The equipments Party B uses in the Project shall be in accordance with the
brands, models, specifications and manufacturing places as listed in the
equipment list. They shall be qualified products of original manufacturers, and
can only be installed after having been inspected as qualified. Delivery of any
non-originally manufactured or qualified products are deemed to be non-delivery.




8.

Party B shall notify Party A of equipment delivery 24 hours in advance for
quality inspection. Those equipments that do not meet the requirements shall be
transported out of the site unconditionally and Party B shall purchase other
products that meet the requirements to replace them. Party B shall bear all the
resulting expenses, and compensate Party A for the actual resulted loss.











- 12 -




--------------------------------------------------------------------------------

Clause Eleven Installation, Development, Testing, Trial Running and Acceptance
Check of Software and Hardware Systems




 

Party B shall provide the “Detailed Technology Plans” and “System Implementation
Plans” of all individual items of the Project to be approved by Party A.
Installation and development of software and hardware systems can only be
started after their approval.




1.

Arrival of hardware equipments and acceptance check

After the arrival of hardware equipments on the construction site, Party A and
Party B shall open the packages together within 5 business days for counting of
items and examine them. The models and quantity of the delivered equipments
shall be in accordance with those specified in this Contract. If there are
changes in models, the features of the new models shall not be worse than those
of the originally required products, and such changes shall first be approved in
advance by Party A. After the examination on delivery, Party A and Party B shall
sign acceptance reports for the delivered products




2.

Installation, testing, acceptance check, and trial running of hardware system

Party B shall propose a preliminary installation plan 10 days before the
hardware system installation of the Project and Party B shall begin the
installation after receiving approval from Party A.  After the installation and
testing of each sub-system, Party B shall submit acceptance check application
report to Party A. Party A together with Party B shall then start the acceptance
check within 5 business days and shall sign acceptance check report if the
acceptance check is satisfactory. If due to Party A’s default that the
acceptance check cannot be perform in time which leads to the Project’s schedule
being delayed, the construction period of the Project shall be extended
accordingly. If the resulting loss to Party B is more substantial, Party A shall
compensate for such loss and Party B shall negotiate with Party A for the
details of such compensation. If it is Party B’s default which causes the
inability to perform the acceptance check in time and the Project’s schedule is
delayed, Party B shall pay penalty for breach





- 13 -




--------------------------------------------------------------------------------

of contract according to the relevant provision of this Contract.







 

After the completion of equipment installation, testing and system integration,
Party B shall conduct self-inspection, submits the resulted inspection report
and relevant completion documents of the Project, and apply to Party A for
hardware system preliminary inspection. After the passing of the preliminary
inspection, the system can enter into the trial running period. After the
completion of installation and testing of all the hardware equipments and the
trial running has been continued for 10 consecutive business days, Party A,
together with Party B, shall conduct internal inspection on the hardware system
within 5 business days.  




Party B shall guarantee that the hardware purchasing, installation, testing,
trial running, perfection, acceptance checking and training are all completed
within the hardware system working cycle.




3.

Developing, testing, acceptance checking, and trial running of application
software systems

Party B shall submit the software requirement analysis reports, design manuals,
testing reports, operation reports, user manuals, maintenance manuals and other
documents at each stage, and shall enter the next stage after examination and
approval by Party A.

During the developing cycle of each application system, Party B shall complete
the developing and testing of the software for each application system. After
the system has been installed, Party A together with Party B shall conduct
preliminary inspection of the system within 5 business days, and it shall be put
into trial running only if the preliminary inspection is satisfactory.

Within the 20 days trial run period of the application system, Party A shall
propose any modification and perfection suggestions in writing to Party B. Party
B shall finish such modification and perfection of the system software within
the trial run period and apply to Party A for acceptance check of the system.
 After the trial run, Party A together with Party B shall within 5





- 14 -




--------------------------------------------------------------------------------

business days conduct the preliminary acceptance check on the software system.


 

Party B shall ascertain that the software developing, testing, trial running,
ratification, installation, training and acceptance checking shall be completed
within the time period agreed in the system implementation plan.




4.

Preliminary acceptance check of the whole system

After the successful integration of the software and hardware systems and
passing of the internal acceptance check, Party B shall apply to Party A for
preliminary acceptance check on the whole system.




5.

Trial running of the whole system

The whole system shall only be put into full trial running after Party A has
approved and signed the preliminary acceptance check report for the whole
system. After each system has been trial run and met the design requirements and
has been in stable operation for 20 days, Party B shall apply in writing for the
whole Project completion acceptance check.




6.

Whole Project completion acceptance check

Party A shall organize an expert group to conduct the whole Project completion
acceptance check according to the standards for construction quality inspection
and Project completion acceptance check. Party A, and the expert group shall
jointly produce a “certificate of Whole Project completion acceptance check”
after the whole Project is completed and after it has met the standards for the
whole Project completion acceptance check. Then the whole Project completion
acceptance check stage is finished.

Party B shall guarantee that the whole Project is completed within the Project’s
construction cycle.




7.

Transfer of the Project and accompanying documents







- 15 -




--------------------------------------------------------------------------------

Party B shall transfer the whole Project and all the software and accompanying
documents to Party A.




 

Clause Twelve Standards for Project Completion Acceptance Check




1.

The Project shall conform to relevant laws, regulations, standards and
stipulates proclaimed by China and other government authorities in charge of the
profession.




2.

The Project shall be able to operate in stable and normal manners without
additional materials, equipments, parts or software, and can reasonably satisfy
Party A and the relevant government departments.




3.

The Project shall meet the needs and requirements of the Project.




Clause Thirteen  Warranty, After-sales Services and Technical support of the
Project

1.

Party B shall provide warranty to the Project starting from the day the Project
is transferred to Party A after the passing of the whole Project completion
acceptance check. The warranty scope shall follow the tender document and
relevant provisions of this Contract.




2.

Technical support, warranty and free maintenance of the Project shall last for
one year, starting from the day of the passing of the whole Project completion
acceptance check.




3.

During the warranty period, if operational problem occurs to the software of the
application system, Party B shall send its staff to repair within 4 hours of
receiving notice of repair from Party A in order to maintain the normal
operation of the system. Otherwise, Party A shall arrange its own technicians to
repair, all the expenses and losses shall be borne by Party B.




4.

During the initial usage period (no more then 30 days), Party B shall send
qualified and experienced technicians to stay on-site to handle emerging
problems on time.




5.

For quality defects of the Project occur during or before the warranty period
which are not caused by the deliberate destructive act of Party A, Party B





- 16 -




--------------------------------------------------------------------------------

shall be responsible to repair such defects and to take up all the resulting
liabilities.




6.

Technical supports and maintenance services provided by Party B during the free
warranty period shall be quick in responding. For failures of Party A’s system,
Party B’s technicians shall arrive at the site of failure within 24 hours and
solve the problem in the quickest manner. If the system is unable to be restored
to its normal operation within 48 hours, Party B shall provide back up
equipments (systems) unconditionally to maintain the normal operation of the
system.




7.

Party B shall set up specialized technical service providing body to ensure
quick response speed and good service quality.




8.

Party B may continue to provide maintenance service with Party A’s consent after
the free warranty period has expired and separate maintenance contract shall be
executed by both Parties.




9.

The following situations are not covered by the free warranty:

a.

Damages due to deliberate destructive acts of Party A’s personnel;




b.

Party A’s personnel replace or repair major equipments or software without Party
B’s consent;




c.

Services that are excluded from the scope of free warranty by laws and
regulations.

For repairing damages in the above situations, Party B shall be entitled to
charge Party A for materials.




10.

The free warranty and technical support shall cover the hardware and software
products provided to Party A by Party B, its sub-contractors or suppliers as
stipulated in this Contract.




11.

Party B shall provide free technical support during the warranty period.




Clause Fourteen Project Price, Contracting Method, and Price Adjustment








- 17 -




--------------------------------------------------------------------------------

1.

The total sum of this Contract (including hardware, software, installation,
testing and training etc.) is RMB One Hundred Ninety Six Million One

- 17 -

Hundred and Sixty Thousand Only. (￥196,160,000.00). Price of each individual
item is stated in the addendum.

The above price is inclusive of the fee for Fuzhou City Mawei District
construction site, and all taxes payable to the China government and all local
government authorities.




2.

Contracting method: main contracting, with guarantees of quality and works to be
completed within the specified construction period. Project alterations shall be
handled according to relevant provisions of this Contract.




3.

If changing needs of Party A result in the increase in the number of hardware
equipments and increase in software expenditures, a supplementary contract to
deal with the increased cost will be signed between Party A and Party B after
mutual consultation. If no mutual agreement can be reached after the
consultation, both Parties shall jointly appoint a qualified appraisal
institution to conduct appraisal on the increased cost, and the increased cost
shall be borne by Party A.




4.

Party B has considered and agreed to assume the risks resulted from the
fluctuation of salary, Project management costs and equipment prices during the
Project construction period and shall not make any new demand.




5.

Unless otherwise agreed, all direct costs resulting from the Project and other
costs related to the Project are considered as being included in the Project
price of this Contract.




Clause Fifteen Payment and Settlement Methods




1.

5% of the total Project price shall be reserved and be settled when the whole
Project is completed and 5% of the total Project price shall be reserved as
deposit for the Project’s warranty, after-sales service, training and technical
support service etc.




2.

Payment for the Project Price





- 18 -




--------------------------------------------------------------------------------

2.1

The Project shall be constructed in separate phases. Both Parties agree that the
working capital to start the construction work of the Project shall be paid by
Party B in advance, the items that needs such payment in advance are as follows:

The Hardware Platform (including purchased equipments and system-integration) :
RMB NINETEEN Million THREE Hundred and SIXTY Thousand Only (￥19,360,000.00);
Security Platform: RMB ELEVEN Million Only. (￥11,000,000.00); Application
Platform: RMB SIX Million and NINE Hundred Thousand Only (￥6,900,000.00); Portal
Website: RMB ONE Million and Eight Hundred Thousand Only (￥1,800,000.00);
Unified Administration Approval System: RMB NINE Million and SIX Hundred
Thousand Only (￥9,600,000.00); Coordinated Office System: RMB EIGHT Million Only
(￥8,000,000.00); Total of the above: RMB FIFTY SIX Million SIX Hundred and SIXTY
Thousand Only. (￥56,660,000.00);  




Party A shall pay Party B 90% of the said total amount of RMB FIFTY SIX Million
SIX Hundred and SIXTY Thousand Only. (￥56,660,000.00), that is RMB FIFTY Million
NINE Hundred and NINETY FOUR Thousand Only (￥50,994,000.00) within 10 business
days after the completion of the first phase of construction of the Project and
has passed the acceptance check.




2.2

Payment method of price for the remaining Project




2.2.1

Party A shall pay Party B 50% of the Project price of each item within 15
business days after the commencement of the construction of each phase.




2.2.2

After the installation, testing and passing of the acceptance check of all items
in a specific phase, Party A shall pay Party B 40% of the Project price of that
phase within 10 business days.




3.

Payment at the completion of the Project




Party A shall pay Party B the payment for completion of the Project (5% of the
total Project price) within 1 month after the completion of the Whole Project
and passing of the acceptance check.

 





- 19 -




--------------------------------------------------------------------------------

4.

Payment for the Deposit of the Project’s After-sales Service




Party A shall pay Party B the after-sales service deposit (5% of the total
contract sum) within 10 business days after the date of the warranty period has
expired.




Clause Sixteen Training




Party B promises to provide on-site technical training to Party A. The training
shall be of quality, and can be provided either by the Original manufacturers,
Party B or the sub-contractors.




Clause Seventeen Force Majeure




When incidents beyond the control of human beings such as natural disasters,
wars, earthquakes, unexpected incidents, or governmental acts, etc take place,
Party B shall take active measures to minimize loss, and shall report on time
the loss incurred and cost of repair. Damages to the Project shall be borne by
Party A, while personnel casualties, damages to equipments and loss of Party B
due to construction suspension shall be borne by Party B.




If force majeure results in delayed execution or inability of complete execution
of this Contract, then both Parties shall consult each other to decide whether
to continue fulfilling this Contract or not. If this Contract is to be
terminated, the benefits already acquired by each Party shall be returned to the
other Party.




Clause Eighteen Default Liabilities




Party A’s Default Liabilities:




1.

Party A shall bear the liability for loss of Party B caused by Party A’s default
and bear the resulting costs. If such default caused the construction schedule
to be delayed, the construction period shall be extended accordingly.







 





- 20 -




--------------------------------------------------------------------------------

2.

If Party A demands returning of goods due to its own default, then Party A shall
pay to Party B as breach of this Contract penalty in an amount equals to 20% of
the value of the returned goods.




3.

If the Project can not be completed as scheduled pursuant to the provision under
this Contract due to Party A’s default which leads to Party B’s loss, then the
defaulting party shall pay to Party B as breach of this Contract penalty in an
amount equals to 0.5% of the total amount of the Project price for each business
day of delay, but the total amount of the breach of this Contract penalty shall
not exceed 10% of the total Project price.




4.

If Party A demands replacement of equipments so as to improve design standards
or that it has other proper justifications such as related administration
reforms are enforced which results in the construction schedule being delayed.
In such situation, neither Party shall bear the default liabilities but Party A
shall make appropriate compensations to Party B.




5.

If Party A is unable to make payment to Party B on time as stipulated in this
Contract and material loss of Party B is resulted, then Party A shall make
compensation to Party B in accordance with the actual loss.




Party B’s Default Liabilities:




1.

Party B shall bear the liabilities for the loss of Party A caused by Party B’s,
its sub-contractors’, suppliers’ or auxiliary employees’ default (hereunder
collectively referred to as “Party B”), and shall compensate Party A for its
loss and pay the penalty for breach of this Contract.




2.

If the construction of this Project can not be completed according to the
construction schedule of the Project specified in this Contract due to Party B’s
default, then Party B shall pay to Party A 0.5‰ of the total Project price as
breach of this Contract penalty for each business day of delay, with the total
amount of breach of this Contract penalty shall not exceed 20% of the total
Project price. If the







 





- 21 -




--------------------------------------------------------------------------------

delay is more than 150 days, Party B is deemed to be unable to fulfill this
Contract and shall return to Party A all the money it has received from Party A.
Party B shall also pay to Party A 20% of the total of Project price as breach of
this Contract penalty.




3.

If Party B is unable to deliver any one of the systems in the Project as
required, it is deemed to be unable to deliver the whole Project. In such a
case, in addition to returning to Party A all the money that Party A has paid
for that system, Party B shall also pay as breach of this Contract penalty in an
amount equals to 10% of the total Project price.




4.

If Party B is unable to satisfactorily fulfill its obligations of after-sales
service, any relevant service requirements and training services as stipulated
in the after-sales service clause under this Contract, and continue to be unable
to fulfill such obligations after receiving written notice from Party A, then
Party B shall pay to Party A as breach of this Contract penalty in an amount
equals to 5% of the total Project price.




5.

If the types, models, specifications, quality or quantity of the hardware
equipments delivered by Party B do not conform to the requirements in this
Contract, then Party A shall have the right to refuse accepting the equipments,
and Party B is deemed to be unable to deliver the equipments.




6.

If Party B is unable to fulfill its obligation under this Contract or to meet
the technical requirements or system functions specified in the technical plan
appraised by experts; Nevertheless, after receiving written notice from Party A,
Party B is still fail to make amendment, or the amendment made is still fail to
be in compliance with the technical requirements or system functions as
specified in the technical plan or bidding document, then Party A shall have the
right to demand Party B to terminate the Project, return all the money Party A
has paid, and to pay as breach of this Contract penalty in an amount equals to
20% of the total Project price.




Common Clause:




1.

Payment of breach of this Contract penalty does not exempt the obligations of
both Parties to continue to fulfill this Contract.

 





- 22 -




--------------------------------------------------------------------------------

2.

The Party who terminates this Contract without proper justifications shall be
responsible to compensate the other party for all the economic losses incurred,
and shall also bear the related legal liabilities.




Clause Nineteen Alteration and Cancellation of the contract




Unless stipulated in this Contract, neither party can alter or cancel this
Contract unilaterally. Alteration or cancellation of this Contract shall be
negotiated by both Parties, be recorded in writing, and shall take effect only
after having been signed by authorized representatives from both Parties. These
written records shall constitute part of this Contract and possess identical
legal effect.




Clause Twenty Termination of Contract




1.

If any Party materially breaches this Contract and causes it to be unable to be
fulfilled further, then the non-defaulting Party may notify its counterpart to
terminate this Contract, and demand it to bear the default liabilities, to
compensate for all the resulted economic loss and to pay the penalty for breach
of this Contract.




2.

This Contract can be terminated upon the mutual agreement of both Parties.




Clause Twenty-one Resolution of Disputes




If the two Parties have disputes over the explanation or execution of any of the
clauses in this Contract or any issues related to the Project, then friendly
consultation shall be pursued. If the consultation fails, arbitration may be
applied for or lawsuit may be constituted in a court.




Clause Twenty-two Miscellaneous




1.

Party B shall choose qualified enterprises to be its sub-contractors. Party A
shall have the right to examine the qualifications of the sub-contractors and
suppliers, which Party B shall cooperate in such examination. Party B shall bear
the legal liabilities to Party A for acts of the sub-contractors and suppliers.
            





- 23 -




--------------------------------------------------------------------------------

2.

For any issues that this Contract does not address, both Parties shall consult
with the other to resolve. If during execution of this Contract, other
provisions or supplementary materials shall be needed, then both Parties shall
reach mutual agreement about them and execute them. The executed supplementary
provisions possess identical legal effect as this Contract.




3.

Addendum of this Contract are the integral part of this Contract




Clause Twenty-three Effect of this Contract




This Contract becomes effective immediately after the representatives from both
Parties have signed and sealed with the respective Party’s chop. This Contract
has four copies with Party A and Party B each holds two copies, and all these
copies possess identical legal effect.




Addendum of this Contract possesses identical legal effect as this Contract.




This Contract is effective until the requirements of all clauses herein have
been fulfilled and realized.




Addendum “The construction fees of items of Fuzhou City Mawei District
E-Government Construction Project”































 





- 24 -




--------------------------------------------------------------------------------

Party A:

Fuzhou Mawei District E-government Management Center







Representative:

Liu Jun Yi




(signed and sealed)










Party B:

Expert Network (Shenzhen) Co. Ltd.




Representative:

Song Feng

(signed and sealed)







Singing Date: December 18, 2006





















































- 25 -




--------------------------------------------------------------------------------




Addendum:




The construction fees of items of Fuzhou City Mawei District E-Government
Construction Project




 

 

Construction Items

Investment Budget

(in RMB)

Hardware Platform（Purchased Part）

￥ 17,600,000.00

Hardware Platform（System Integration Part）

￥  1,760,000.00

Security Platform

￥ 11,000,000.00

Application Platform

￥  6,900,000.00

Unified Administration Approval System

￥  9,600,000.00

Portal Website

￥  1,800,000.00

Coordinated Office System

￥  8,000,000.00

Calling Center

￥  9,600,000.00

Geography Information System

￥ 18,000,000.00

Digital File Manager

￥  4,500,000.00

Emergency Commending System

￥ 10,800,000.00

Auxiliary Decision System

￥ 11,000,000.00

Social Medical Security Information System

￥ 38,000,000.00

Smart Card System

￥ 38,000,000.00

Information Database

￥  9,600,000.00

Total

￥ 196,160,000.00









































- 26 -


